EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Ehresmann on 7/8/22.

The application has been amended as follows: 
In the claims:
Please amend claim 1 as follows:
A positive active material for a rechargeable lithium battery, the positive active material comprising:
a core having a layered structure; and
a surface layer on at least one portion of the surface of the core and comprising an oxide,
wherein the oxide comprises at least one first element and at least one second element each selected from the group consisting of Ti and Zr, the first element and the second element being different from one another,
wherein the first element is included in the positive active material in an amount of about 0.025 mol% to about 0.2 mol% based on a total weight of the positive active material, 
wherein the second element is included in the positive active material in an
amount of about 0.02 mol% to about 0.5 mol% based on a total weight of the positive active material, and 
wherein a ratio of the mol% of the second element relative to the mol% of the first element is about 2 to about 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Xu discloses a lithium ion battery comprising a positive electrode sheet, a negative electrode sheet, a separator separated between the positive electrode sheet and the negative electrode sheet, and an electrolyte; wherein the positive electrode sheet comprises a cathode material (positive active material) comprising a lithium cobalt oxide (core) having a layered structure; wherein the battery has a upper limit of working voltage of 4.35 V.
Fey et al discloses a coating (Surface layer) on at least one portion of the
surface of lithium cobalt oxide (core); wherein the coating comprises ZrTiOs (oxide),
wherein the oxide comprises Zr (first element) and Ti (second element), wherein the
(weight) ratio of lithium cobalt oxide to the coating is 99 : 1 which corresponds to 1.0115
moles of lithium cobalt oxide and 0.0049 moles of ZrTiO4 which corresponds to 0.00082
moles of Zr and 0.00082 moles of Ti which calculates to 0.08 mol% of Zr (first element)
and 0.08 mol% of Ti (second element) and a ratio of the mole% of Ti (second element)
relative to the mol% of the Zr (first element) that is 1.
	However, the combination of Xu and Fey et al does not expressly teach a ratio of the mol% of the second element relative to the mol% of the first element that is about 2 to about 10.  In addition, based upon the data shown in Table 1 of the specification of the present application, the presently claimed embodiments exhibit unexpected and desirable results relative to Xu, and would not have been obvious over Xu in view of Fey.  For example, a comparison of Example 5 (ratio (Ti/Zr) = 2) and Example 7 (ratio (Ti/Zr) = 1) shows unexpected improvement in 0.2 C discharge capacity and DC=IR [@SOC 70].  With respect to the rejection of Xu in view of Choi, Choi teaches extensively that the core part is doped with M1 and M2 while the coating layer includes B.  The cited portions of Choi do not appear to teach that Zr and Ti are on a surface of the resultant lithium composite compound, and there is no apparent reason why a person having ordinary skill in the art would have expected Zr and Ti to be present on a surface of the resultant lithium composite compound.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729